Citation Nr: 0525660	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-34 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran indicated on his November 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for July 2005 and the veteran was provided 
notice of this hearing both in May and June 2005.  However, 
the veteran failed to report to the scheduled hearing and 
failed to explain his absence.  Therefore, the Board hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have bilateral hearing loss that had 
its onset during active duty or that is otherwise related to 
his service.

3.  The veteran does not have tinnitus that had its onset 
during active duty or that is otherwise related to his 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).    
	
1. Bilateral Hearing Loss

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  The results of the 
veteran's most recent VA audiological examination, dated May 
2004, are as follows:

Pure Tone Thresholds at Indicated Frequencies

500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000Hz
Right Ear
10 dB
20 dB
15 dB
25 dB
25 dB
Left Ear
10 dB
10 dB
15 dB
30 dB
40 dB

Speech Recognition Scores
Right 
Ear
96%
Left Ear
96%

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2003).  The results of the May 2004 VA audiological 
examination fail to show current hearing loss in the right 
ear for VA compensation purposes.  Id.  Current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for right ear hearing loss 
must be denied and the Board will concede a current left ear 
hearing loss disability.  

As far as the left ear is concerned, service medical records 
show no hearing loss in service.  The veteran's September 
1963 enlistment examination showed the following:

Pure Tone Thresholds at Indicated Frequencies

500 Hz
1000 
Hz
2000 
Hz
3000 
Hz
4000H
z
6000 
Hz
Right 
Ear
5 dB
5 dB
5 dB
5 dB
5 dB
15 dB
Left 
Ear
5 dB
0 dB
5 dB
5 dB
15 dB
5 dB

At separation in July 1967, the veteran's hearing was 
reportedly 15/15 (whispered voice test) in each ear, 
indicating normal hearing.  

The first objective showing of any hearing loss in the record 
was in a May 2002 VA
outpatient treatment report in which the veteran complained 
of being "hard of hearing."  This was approximately 35 
years following the veteran's discharge from 
service.  There is no objective evidence showing that 
sensorineural hearing loss was 
manifested to a compensable degree within one year following 
the veteran's 
discharge from service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board notes that there is a lack of continuity of 
symptomatology of hearing loss between the veteran's 
discharge from service in 1967 and the 2002 outpatient 
treatment report.  Further, no competent professional has 
attributed the post service diagnosis of left ear hearing 
loss to the veteran's service.  The veteran's claim for 
service connection implicitly includes the assertion that his 
hearing loss is related to service, but his personal opinion 
as a lay person not trained in medicine is not competent 
evidence needed to establish a link between his left ear 
hearing loss and its relationship to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. 
App. at 492.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.  As there 
is no evidence that the veteran's left ear hearing loss is 
related to service, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b). 

	2.  Tinnitus

The Board also finds that service connection for tinnitus is 
not in order.  A clear preponderance of the competent 
evidence of record is against a finding of a current 
diagnosis of tinnitus.  While a VA outpatient treatment 
record dated in October 2002 shows a history of tinnitus, it 
is clear from this report that this is a history given by the 
veteran.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
LaShore v. Brown, 8 Vet. App. 406 (1995).  The May 2004 VA 
audiogram is negative for a diagnosis of tinnitus and there 
is no other medical evidence of an actual diagnosis of 
tinnitus in the claims folder.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.

Also, as was stated earlier, the veteran's service medical 
records show normal 
hearing at entrance and at separation.  There is no evidence 
of acoustic trauma in 
service.  The first objective showing of any hearing loss in 
the record is 
approximately 35 years following the veteran's discharge from 
service.  There is no 
objective evidence showing that tinnitus was manifested to a 
compensable degree 
within one year following the veteran's discharge from 
service

While the veteran has asserted that he has tinnitus, his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
tinnitus or its relationship to service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  As a clear 
preponderance of the competent evidence of record is against 
a finding of a current diagnosis of tinnitus, the Board finds 
that service connection for tinnitus is not warranted. 38 
U.S.C.A. § 5107(b).      

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran in 
April 2002 and January 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the August 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's letters, the SOC, and the SSOC generally informed 
the veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  Significantly, in correspondence dated in 
January 2005, the veteran stated that he had no additional 
evidence regarding his case.    

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  During a June 2004 Decision Review 
Officer Conference, the veteran informed VA that he worked as 
a dispatcher for the Tennessee Highway Patrol (THP) from 
February 1972 to 1975 and then for Eastern Tennessee State 
University (ETSU) for approximately three years.  By 
correspondence dated in July 2004, the RO requested all 
medical records associated with his employment at THP and 
ETSU.  A medical report from ETSU shows that the veteran met 
the minimal medical standards for his position in February 
1975.  There is no response in the claims folder from THP.  
Given that there is no indication of hearing loss in the 
February 1975 ETSU report, the Board has determined that the 
THP records are not relevant to the issue of entitlement to 
service connection for either hearing loss or tinnitus.  The 
veteran has not identified any other outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2004).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


